DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-15, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koukitu et al (WO 2018/212303), where US 2020/0071848 (‘848) is used as an accurate translation.
Koukitu et al teaches a deposition method, comprising: providing a Group-III precursor (‘848 Fig 12 and [0098]-[0099] teaches Ga metal, Al metal, In metal); providing a first Cl-based precursor (‘848 Fig 12 and [0097] teaches chlorine gas or hydrogen chloride gas or a mixed gas of chlorine gas and hydrogen chloride gas) in the presence of the Group-III precursor to produce a first intermediate species (‘848 Fig 12 and [0098]-[0099] teaches InCl, AlCl, GaCl); providing a second Cl-based precursor in the presence of the first intermediate species to produce a second intermediate species (‘848 Fig 12 and [0097], [0237]-[0270] teaches chlorine gas or hydrogen chloride gas or a mixed gas of chlorine gas and hydrogen chloride gas reacts with GaCl to produce GaCl3); providing a N-based precursor in the presence of the second intermediate species to produce a product; and depositing a layer comprising a III-nitride material onto a surface of a substrate (‘848 [0252]-[0317] teaches providing NH3 and reacting with GaCl3 to deposit a GaN film on a substrate.
Referring to claim 2, Koukitu et al teaches a deposition method, comprising: providing a Group-III precursor comprising indium, gallium or aluminum (‘848 Fig 12 and [0098]-[0099] teaches Ga metal, Al metal, In metal).
Referring to claim 3 and 6, Koukitu et al teaches chlorine gas or hydrogen chloride gas or a mixed gas of chlorine gas and hydrogen chloride gas. (‘848 Fig 12 and [0097]).
Referring to claim 4-5, Koukitu et al teaches InCl, AlCl, GaCl (‘848 Fig 12 and [0098]-[0099]).
Referring to claim 7, Koukitu et al teaches an explicit example using Cl2 for the first and second precursor (‘848 Fig 12).
Referring to claim 9-10, Koukitu et al teaches GaCl3 (‘848 Fig 12 and [0097], [0237]-[0270] teaches chlorine gas or hydrogen chloride gas or a mixed gas of chlorine gas and hydrogen chloride gas reacts with GaCl to produce GaCl3).
Referring to claim 11-12, Koukitu et al teaches providing NH3 and reacting with GaCl3 to deposit a GaN film on a substrate (‘848 [0252]-[0317]).
Referring to claim 13-15, Koukitu et al does not explicit teach forming Group III amidodichloride. However, this feature would be inherent to Koutkitu et al because Koukitu et al teaches the same reactant gases as applicant that combine to form Cl2GaNH2 by reacting GaCl3 and NH3 to produce GaN (‘848 Fig 12 and See page 7, lines 28 to page 8, ln 10 of applicant’s specification which teaches InCl3 reacts with NH3 to produce a Group III amidodichloride and HCl byproduct).
Referring to claim 20-21, Koukitu et al teaches vapor phase epitaxy, which reads on chemical vapor deposition (‘848 [0013], [0247]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koukitu et al (WO 2018/212303), where US 2020/0071848 (‘848) is used as an accurate translation, as applied to claim 1-7, 9-15, and 20-21 above.
Koukitu et al teaches all of the limitations of claim 8, as discussed above, except Koukitu et al does not explicitly teach the first and second Cl based precursor are different. 
Koukitu et al teaches chlorine gas or hydrogen chloride gas or a mixed gas of chlorine gas and hydrogen chloride gas (‘848 Fig 12 and [0097], [0237]-[0270]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify Koukitu et al by having different Cl based precursors because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07) and substituting equivalents known for the same purpose is prima facie obvious (MPEP 2144.06).
Referring to claim 16, Koukitu et al teaches other examples where the molten metal is aluminum to produce AlCl (‘848 [0098]). Koukitu et al does not teach an explicit example using Al. It would have been obvious to one of ordinary skill in the art at the time of filing to modify Koukitu et al by using Al metal to produce AlN because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07) and AlN is useful in device manufacturing.
Referring to claim 17, Koukitu et al teaches other examples where the molten metal is indium to produce InCl (‘848 [0098]). Koukitu et al does not teach an explicit example using In. It would have been obvious to one of ordinary skill in the art at the time of filing to modify Koukitu et al by using In metal to produce InN because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07) and InN is useful in device manufacturing.
Referring to claim 18-19, It would have been obvious to one of ordinary skill in the art at the time of filing to modify Koukitu et al by using Al and Ga or In and Ga metals to produce ternary compounds, such as AlGaN or InGaN, because combining equivalents known for the same purpose is prima facie obvious (MPEP 2144.06) and ternary compounds are known in the art to be useful in device manufacturing.


Claim(s) 16-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koukitu et al (WO 2018/212303), where US 2020/0071848 (‘848) is used as an accurate translation, as applied to claim 1-7, 9-15, and 20-21 above, and further in view of Anderson (US 2003/0024475).
Koukitu et al teaches all of the limitations of claims 16-19, as discussed above, except Koukitu et al does not explicitly teach AlN, InN, AlGaN or InGaN.
In a method of growing Group III nitrides, Anderson teaches producing AlxInyGa1-x-yN (where 0<x<1, 0<y<1, and 0<x+y<1) using an apparatus which can perform MOVPE and HVPE in the same reactor, and forming chlorinated gallium species by reacting TMG with HCl to produce GaCl ([0015]-[0031]), which clearly suggest metal organic chemical vapor deposition.
Referring to claim 16-19, It would have been obvious to one of ordinary skill in the art at the time of filing to modify Koukitu et al by forming AlN, InN, AlGaN or InGaN, as taught by Anderson, because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Referring to claim 22, Koukitu et al does not teach metal organic chemical vapor deposition. It would have been obvious to one of ordinary skill in the art at the time of filing to modify Koukitu et al by using metal organic CVD, as taught by Anderson, because TMG reacts with HCl to produce GaCl, as desired by Koukitu et al, and the Anderson method has high growth rates with lower background impurities ([0015]-[0018]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koukuti et al (US 2013/0130477) teaches growth using of GaN by forming GaCl3 by reacting a Ga metal with a first Cl2 and a second Cl2 (abstract and Fig 8).
Iso et al (US 2019/0010605) teaches a nitride-based Group III-V compound semiconductors, group III nitride compound semiconductors, and GaN-based semiconductors, and include, in addition to GaN, a compound in which Ga in GaN is partially or fully substituted with another periodic table Group 13 element (such as B, Al, and In). Specific examples of such a compound include AlN, InN, AlGaN, AlInN, GaInN, and AlGaInN. ([0307]).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714